DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 21 Dec 2021 for application number 17/194,497. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-5, 7-9, and 12-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following title is suggested: “PROCESSING APPARATUS WITH AN OPERATIONS PROGRESS SCREEN”, as the amendment to the title contains a typographical error.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit”, and/or “sequence storage section”, in claims 1, 5, and 13-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the discriminable marks or coloring" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 9, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halioris et al. [hereinafter as Halioris] (US 2019/0034855 A1).
In reference to claim 1, Halioris teaches a processing apparatus comprising: 
a touch panel that accepts an operator's operation; and 
a control unit [112(f) interpretation: the control unit is interpreted for the purpose of applying prior art as the processor and hardware memory, as disclosed in Fig. 3 and the Specification, page 9, of the instant application, with the algorithm described in the Specification that causes the processor and memory to perform the claimed function] that drives each of mechanisms by selection by the operator of an operation button from a plurality of operation buttons displayed on the touch panel, wherein the touch panel is configured to be able to display a progress confirmation screen where the plurality of the operation buttons are aligned [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; paras 0057-0058 disclose processor and memory], and 
displays the operation button which has been selected by the operator from the plurality of operation buttons and which is relevant to works that the operator has completed and the works that the operator has not completed in a discriminable manner [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; tasks not completed have no checkmark];
wherein the touch panel is configured to display a work carrying-out screen, which is associated with the operation button selected by the operator from the operation buttons on the progress confirmation screen, and wherein the carrying-out screen includes work operation buttons aligned in a work sequence [Figs. 8A-B, paras 0118-0121 disclose a plurality of conveyors and issues/problems associated with conveyors that need to be addressed, the issues/problems arranged as a sequence that need to be addressed in order for the conveyors to be correct]., and 
wherein when all of the works corresponding to the work operation buttons displayed on the work carrying-out screen have been completed by the operator, the operation button on the progress confirmation screen is changed to a state of being discriminable as having been carried out [Figs. 8A-B, paras 0118-0121 disclose a plurality of conveyors, and if each of the total conveyors are correct, a checkbox indicating whether all the conveyors are correct; disclosed is a plurality of conveyors and issues/problems associated with conveyors that need to be addressed, the issues/problems arranged as a sequence that need to be addressed in order for the conveyors to be correct; as expressed above, the checkmarks as described in Fig. 6B, para 0109 would be checked off if all the issues/problems were resolved].

In reference to claim 2, Halioris further teaches The processing apparatus according to claim 1, wherein, when the operator selects the operation button and completes the work relevant to the operation button, an optional mark indicative of a carried-out state is formed, or coloring is conducted, on the carried-out operation button or a periphery thereof manner [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark].

In reference to claim 4, Halioris further teaches The processing apparatus according to claim 1, wherein, on the progress confirmation screen, an optional mark is formed, or coloring is conducted, on the operation button the work relevant to which has not been completed by the operator or the periphery thereof [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; uncompleted tasks do not have a checkmark, e.g. mark indicating not completed].

In reference to claim 9, Halioris further teaches The processing apparatus according to claim 2, wherein, on the progress confirmation screen, an optional mark is formed, or coloring is conducted, on the operation button the work relevant to which has not been completed by the operator [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; uncompleted tasks do not have a checkmark, e.g. mark indicating not completed].

In reference to claim 13, Halioris further teaches The processing apparatus according to claim 1, further comprising a screen display switching button, wherein selection of the screen display switching button cause the control unit to switch between a screen displaying the operation buttons and the progress confirmation screen [Fig. 6B, para 0109, Figs. 8A-B, paras 0118-0121 disclose a menu hierarchy in which a user may navigate from a list of activities to a selected specific activity; selecting 615 opens the contents of Fig. 8; Fig. 8 discloses a back button named “All Activities”, which seemingly allows the navigation to interface of Fig. 6B; Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; therefore, the system allows for screen switching from a display of operation buttons to a progress confirmation screen; 112(f) interpretation: the control unit is interpreted for the purpose of applying prior art as the processor and hardware memory, as disclosed in Fig. 3 and the Specification, page 9, of the instant application, with the algorithm described in the Specification that causes the processor and memory to perform the claimed function].

In reference to claim 14, Halioris further teaches  The processing apparatus according to claim 2, further comprising a screen display switching button, wherein selection of the screen display switching button cause the control unit to switch between a screen displaying the operation buttons and the progress confirmation screen [Fig. 6B, para 0109, Figs. 8A-B, paras 0118-0121 disclose a menu hierarchy in which a user may navigate from a list of activities to a selected specific activity; selecting 615 opens the contents of Fig. 8; Fig. 8 discloses a back button named “All Activities”, which seemingly allows the navigation to interface of Fig. 6B; Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; therefore, the system allows for screen switching from a display of operation buttons to a progress confirmation screen; 112(f) interpretation: the control unit is interpreted for the purpose of applying prior art as the processor and hardware memory, as disclosed in Fig. 3 and the Specification, page 9, of the instant application, with the algorithm described in the Specification that causes the processor and memory to perform the claimed function].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halioris in view of Alonzo (US 2013/0288719 A1).
In reference to claim 3, Halioris teaches the invention of claim 1 above.
However, while Halioris further teaches The processing apparatus according to claim 1, wherein, on the progress confirmation screen, an optional mark is formed, or coloring is conducted, on the operation button [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark], Halioris does not to be processed next by the operator or the periphery thereof.
Alonzo teaches a mark or coloring on a task that is to be processed next by the operator or the periphery thereof [para 0108 discloses that a next work order may be highlighted].
It would have been obvious to one of ordinary skill in art, having the teachings of Halioris and Alonzo before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Halioris to include the functionality as taught by Alonzo in order to obtain touch work interface in which a next task may be indicated. 
One of ordinary skill in the art wanted to be motivated to obtain touch work interface in which a next task may be indicated to save time and enhance productivity [Alonzo, para 0002].

In reference to claim 8, Halioris teaches the invention of claim 2 above.
However, while Halioris teaches The processing apparatus according to claim 2, wherein, on the progress confirmation screen, an optional mark is formed, or coloring is conducted, on the operation button [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark], Halioris does not explicitly teach a mark or coloring on a task that is to be processed next by the operator or the periphery thereof.
Alonzo teaches a mark or coloring on a task that is to be processed next by the operator or the periphery thereof [para 0108 discloses that a next work order may be highlighted].
It would have been obvious to one of ordinary skill in art, having the teachings of Halioris and Alonzo before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Halioris to include the functionality as taught by Alonzo in order to obtain touch work interface in which a next task may be indicated. 
.

Claims 5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halioris in view of LaTurner, Jr. et al. [hereinafter as LaTurner] (US 2015/0007095 A1).
In reference to claim 5, Halioris teaches the invention of claim 1 above.
However, while Halioris teaches progress confirmation screen and operation buttons that are able to be selected [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark], Halioris does not explicitly teach The processing apparatus according to claim 1, wherein the control unit includes a sequence storage section that stores a work sequence corresponding to each progress confirmation screen, and the progress confirmation screen is designed such that the operation buttons are unable to be selected in a sequence different from the work sequence.
LaTurner teaches The processing apparatus according to claim 1, wherein the control unit includes a sequence storage section [112(f) interpretation: the sequence storage section is interpreted for the purpose of applying prior art as the hardware memory, as disclosed in Fig. 3 and the Specification, page 9, of the instant application, with the algorithm described in the Specification that causes the memory to perform the claimed function] that stores a work sequence corresponding to each progress confirmation screen, and the progress confirmation screen is designed such that the operation buttons are unable to be selected in a sequence different from the work sequence [para 0019 discloses an ordered series of work items, and requiring a user to complete one work item before being able to proceed to the next work item; para 0006 discloses memory].
It would have been obvious to one of ordinary skill in art, having the teachings of Halioris and LaTurner before him before the effective filing date of the claimed invention, to modify the invention 
One of ordinary skill in the art wanted to be motivated to obtain touch work interface in which a task must be completed in order to select a next task to augment a user experience of completing work items of a workflow [LaTurner, para 0004].

In reference to claim 15, Halioris teaches A processing apparatus comprising: a touch panel that accepts an operator’s operation; and 
a control unit [112(f) interpretation: the control unit is interpreted for the purpose of applying prior art as the processor and hardware memory, as disclosed in Fig. 3 and the Specification, page 9, of the instant application, with the algorithm described in the Specification that causes the processor and memory to perform the claimed function] that drives each of mechanisms by selection by the operator of an operation button from a plurality of operation buttons displayed on the touch panel, wherein the touch panel is configured to be able to display a progress confirmation screen where the plurality of operation buttons are aligned [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; paras 0057-0058 disclose processor and memory], and 
displays the operation buttons which have been selected by the operator from the plurality of operation buttons, and which are relevant to works that the operator has completed and the operation buttons which are relevant to works that the operator has not completed in a discriminable manner [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; tasks not completed have no checkmark], 
Halioris does not explicitly teach said control unit including a sequence storage section that stores a work sequence associated with each of the plurality of operation buttons and corresponding to each progress confirmation screen, and the progress confirmation screen is designed such that the operation buttons are unable to be selected in a sequence different from the work sequence.
LaTurner teaches said control unit including a sequence storage section [112(f) interpretation: the sequence storage section is interpreted for the purpose of applying prior art as the hardware memory, as disclosed in Fig. 3 and the Specification, page 9, of the instant application, with the algorithm described in the Specification that causes the memory to perform the claimed function] that stores a work sequence associated with each of the plurality of operation buttons and corresponding to each progress confirmation screen, and the progress confirmation screen is designed such that the operation buttons are unable to be selected in a sequence different from the work sequence [para 0019 discloses an ordered series of work items, and requiring a user to complete one work item before being able to proceed to the next work item; para 0006 discloses memory].
It would have been obvious to one of ordinary skill in art, having the teachings of Halioris and LaTurner before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Halioris to include the functionality as taught by LaTurner in order to obtain touch work interface in which a task must be completed in order to select a next task. 
One of ordinary skill in the art wanted to be motivated to obtain touch work interface in which a task must be completed in order to select a next task to augment a user experience of completing work items of a workflow [LaTurner, para 0004].

In reference to claim 16, Halioris and LaTurner teach the invention of claim 15.
Halioris further teaches The processing apparatus according to claim 15, further comprising a screen display switching button, wherein selection of the screen display switching button cause the control unit to switch between a screen displaying the operation buttons and the progress confirmation screen [Fig. 6B, para 0109, Figs. 8A-B, paras 0118-0121 disclose a menu hierarchy in which a user may navigate from a list of activities to a selected specific activity; selecting 615 opens the contents of Fig. 8; Fig. 8 discloses a back button named “All Activities”, which seemingly allows the navigation to interface of Fig. 6B; Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; therefore, the system allows for screen switching from a display of operation buttons to a progress confirmation screen; 112(f) interpretation: the control unit is interpreted for the purpose of applying prior art as the processor and hardware memory, as disclosed in Fig. 3 and the Specification, page 9, of the instant application, with the algorithm described in the Specification that causes the processor and memory to perform the claimed function].

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halioris.
In reference to claim 7, Haioris teaches the invention of claim 1 above. 
Halioris further teaches The processing apparatus according to claim 1, wherein the touch panel is configured such that, in a case where the works corresponding to all the operation buttons aligned on the screen are not carried out and movement to another screen is conducted, discriminable marks or coloring formed on the screen are maintained as they are, and, when all the works corresponding to all the operation buttons aligned on the screen have been completed, the discriminable marks or coloring are removed [Fig. 9, para 0122 discloses a view on the left side of the screen which shows whether tasks have been completed; the right side of the screen may be navigated to show more details of the tasks; upon completion of tasks, an indication may be shown on the left side of the screen].
However, although Halioris teaches discriminable marks, as expressed above, Halioris does not explicitly teach that the discriminable displaying constitutes coloring; or the coloring. It would have been obvious to one of ordinary skill in the art to modify the teachings of Halioris to include discriminable 
One of ordinary skill in the art wanted to be motivated to obtain a touch work interface in which color may be used to provide indication of functions on tasks to provide an intuitive interface thereby increasing user navigation speed [Halioris, para 0004].

In reference to claim 12, Halioris teaches the invention of claim 2 above. 
Halioris further teaches The processing apparatus according to claim 2, wherein the touch panel is configured such that in a case where the works corresponding to all the operation buttons aligned on the screen are not carried out and movement to another screen is conducted, the discriminable marks or coloring formed on the screen are maintained as they are, and, when all the works corresponding to all the operation buttons aligned on the screen have been completed, the discriminable marks or coloring are removed [Fig. 9, para 0122 discloses a view on the left side of the screen which shows whether tasks have been completed; the right side of the screen may be navigated to show more details of the tasks; upon completion of tasks, an indication may be shown on the left side of the screen].
However, although Halioris teaches discriminable marks, as expressed above, Halioris does not explicitly teach that the discriminable displaying constitutes coloring; and the coloring. It would have been obvious to one of ordinary skill in the art to modify the teachings of Halioris to include discriminable indications as different colorings to obtain a touch work interface in which color may be used to provide indication of functions on tasks. 
One of ordinary skill in the art wanted to be motivated to obtain a touch work interface in which color may be used to provide indication of functions on tasks to provide an intuitive interface thereby increasing user navigation speed [Halioris, para 0004]

Response to Arguments
The title is further objected to, as the amendment to the title filed 21 Dec 2021 contains a typographical error; appropriate correction is required.
The objections to claim 1 and 12 have been removed in light of amendments.
The 112 rejection of claim 7 has been removed in light of amendments. The 112 rejection of claim 12 is maintained, as no amendments have been made to address the issue; the limitation "the discriminable marks or coloring" in line 4 of claim 12 lacks sufficient antecedent basis.
Applicant contends that the prior art does not teach the subject matter of amended claim 1; Examiner respectfully disagrees. Firstly, Examiner notes that the amendments to claim 1, while similar to limitations of previous claim 6, the language is not identical. Applicant contends that, “Halioris does not disclose that the “Pre Conveyor Securing” button 803 is changed to a state of being discriminable from the other buttons…”; this feature does not coincide with the current claim language. The button 803 would be considered to reside on the “work carrying-out screen”. However, the particular claim limitation this argument refers to, dictates that the “operation button on the progress confirmation screen” is changed to a state of discriminable, not on the “work carrying-out screen”. This feature was addressed in the rejection of claim 1, in the limitation stating, “displays the operation button which has been selected by the operator from the plurality of operation buttons and which is relevant to works that the operator has completed and the works that the operator has not completed in a discriminable manner” [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; tasks not completed have no checkmark]. This in combination with, “wherein when all of the works corresponding to the work operation buttons displayed on the work carrying-out screen have been completed by the operator, the operation button on the progress confirmation screen is changed to a state of being discriminable as having been carried out” [Figs. 8A-B, paras 0118-0121 disclose a plurality of conveyors, and if each of the total conveyors are correct, a checkbox indicating whether all the conveyors are correct; disclosed is a plurality of conveyors and issues/problems associated with conveyors that need to be addressed, the issues/problems arranged as a sequence that need to be addressed in order for the conveyors to be correct; as expressed above, the checkmarks as described in Fig. 6B, para 0109 would be checked off if all the issues/problems were resolved], teaches the aforementioned limitations of claim 1. To further elaborate, when the issues/problems are addressed in the “work carrying-out screen” of Fig. 8, the “operation button on the progress confirmation screen” shown in Fig. 6B would have a checkmark, to indicated that the works have been completed. Additionally, Fig. 8 provides further indication of whether the works have been completed. Therefore, indication is provided on both “the progress confirmation screen” and the “work carrying-out screen”.
Regarding claim 15, Halioris teaches:
A processing apparatus comprising: a touch panel that accepts an operator’s operation; and 
a control unit [112(f) interpretation: the control unit is interpreted for the purpose of applying prior art as the processor and hardware memory, as disclosed in Fig. 3 and the Specification, page 9, of the instant application, with the algorithm described in the Specification that causes the processor and memory to perform the claimed function] that drives each of mechanisms by selection by the operator of an operation button from a plurality of operation buttons displayed on the touch panel, wherein the touch panel is configured to be able to display a progress confirmation screen where the plurality of operation buttons are aligned [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; paras 0057-0058 disclose processor and memory], and 
displays the operation buttons which have been selected by the operator from the plurality of operation buttons, and which are relevant to works that the operator has completed and the operation buttons which are relevant to works that the operator has not completed in a discriminable manner [Fig. 6B, para 0109 discloses a screen with buttons in which progress of tasks may be viewed; for example, completed tasks may be distinguished using a checkmark; tasks not completed have no checkmark]. LaTurner further teaches said control unit including a sequence storage section [112(f) interpretation: the sequence storage section is interpreted for the purpose of applying prior art as the hardware memory, as disclosed in Fig. 3 and the Specification, page 9, of the instant application, with the algorithm described in the Specification that causes the memory to perform the claimed function] that stores a work sequence associated with each of the plurality of operation buttons and corresponding to each progress confirmation screen, and the progress confirmation screen is designed such that the operation buttons are unable to be selected in a sequence different from the work sequence [para 0019 discloses an ordered series of work items, and requiring a user to complete one work item before being able to proceed to the next work item; para 0006 discloses memory]. The combination of Halioris and LaTurner reasonably teaches the invention of claim 15.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Liu et al. (US-20150193122-A1) discloses indication of completed tasks [para 0059].
D'Aloisio et al. (US-20150286383-A1) discloses indication of completed tasks [para 0067].
	PUVANACHANDRAN et al. (US-20150193400-A1) discloses indication of completed tasks [para 0043].
Schwartz et al. (US-20120036462-A1) discloses indication of completed tasks [para 0059].
Muller et al. (US-20060168530-A1) discloses indication of completed tasks [para 0023].

Rosenstein (US-11138021-B1) discloses indication of completed tasks [col. 10, line 60].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173